Citation Nr: 1212072	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  

2.  Entitlement to an increased rating for left shoulder tendonitis with capsulitis, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for osteoarthritis of the cervical spine, rated as 20 percent disabling prior to September 17, 2009, and 30 percent disabling as of that date.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974 and from January 1976 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2006, May 2008 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Los Angeles, California, currently has jurisdiction of the claims.

In the August 2006 rating decision, the RO declined to reopen the claim for service connection for PTSD and denied the claim for a rating in excess of 30 percent for left shoulder tendonitis with capsulitis.  The RO continued the 20 percent rating assigned for osteoarthritis of the cervical spine and denied the claim for a TDIU in the May 2008 and October 2009 rating decisions, respectively.  

In a November 2009 rating decision, the RO increased the rating assigned for osteoarthritis of the cervical spine to 30 percent, effective September 17, 2009.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The issues of entitlement to service connection for right ear hearing loss and gastroesophageal reflux disease (GERD) have been raised by the record, see February 2012 written brief presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The reopened claim for service connection for PTSD, the increased rating claims, and the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied a claim for entitlement to service connection for PTSD on the basis that the disability was not shown in service, the claimed stressor could not be verified, and there was no evidence of a relationship between PTSD and service.  

2.  Additional evidence received since January 2004 on the issue of service connection for PTSD is new and material as it raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1302, 20.1103 (2003).  

2.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for PTSD.  See e.g., December 2005 VA Form 21-4138.  The RO has declined to reopen the claim and continued the denial issued in a previous final decision.  See August 2006 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in January 2004 denied a claim for entitlement to service connection for PTSD on the basis that the disability was not shown in service, the claimed stressor could not be verified, and there was no evidence of a relationship between PTSD and service.  The RO notified the Veteran of this decision by letter dated January 24, 2004, but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1302, 20.1103 (2003).  An unappealed determination of the Agency of Original Jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in December 2005, and this appeal ensues from the August 2006 rating decision issued by the RO in Waco, Texas, which declined to reopen the claim on the basis that no new and material evidence had been submitted.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence added to the record since the RO's January 2004 rating decision includes a statement from the Veteran providing more information regarding one of his claimed stressors.  More specifically, he indicated that the Military Police investigated the explosion of the tank retriever at Camp Pendleton.  See December 2005 VA Form 21-4138.  The Board notes that the Veteran has indicated that the incident took place sometime between 1972 and 1974 and that service personnel records indicate he was stationed at Camp Pendleton between November 22, 1971 and February 25, 1972 and between January 1, 1973 and November 27, 1974.  See VA Form 21-0781; March 2006 VA Form 21-4138; record of service.  These records are new, as they were not of record when the RO issued its January 2004 rating decision.  They are also material, as the submission of this new evidence raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, the claim for entitlement to service connection for PTSD is reopened for review on the merits.  For the reasons discussed below, additional development of the evidence is needed to decide the reopened claim. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for PTSD has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order. 


ORDER

The claim for service connection for PTSD is reopened.  To this extent only, the appeal is granted. 


REMAND

The Board finds that additional development is needed before it can adjudicate any of the issues on appeal.  

As an initial matter, the Veteran's reopened claim for service connection for PTSD has not been adjudicated by the AOJ in the first instance.  Consequently, due process mandates that this matter be remanded.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

In regards to the additional information provided by the Veteran regarding one of his PTSD stressors, review of the record contains no indication that the Camp Pendleton Military Police unit was contacted in order to verify the claimed incident.  This must be rectified on remand.  In the event that the claimed stressor is verified, the Veteran should then be provided with a psychiatric examination to determine whether he has PTSD that is linked to the verified stressor. 

Review of the claims folder reveals that VA treatment records from the Central Texas Healthcare System were last obtained in July 2008.  It also appears that the Veteran moved to California in November 2010.  On remand, the RO should request the Veteran's treatment records from the VA Central Texas Healthcare System dated between July 2008 and November 2010 and make efforts to determine if the Veteran has received any VA treatment in California.  This is important given that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

An April 2008 primary care note indicates that the Veteran was in the process of applying for benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's apparent application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

The Veteran's left shoulder and cervical spine disabilities were last evaluated two and one-half years ago during a September 2009 VA general medical examination.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the claims are being remanded for the foregoing reasons, the Veteran should be afforded contemporaneous VA examinations for the purpose of ascertaining the current severity of his service-connected left shoulder tendonitis with capsulitis and osteoarthritis of the cervical spine.  

In regards to the claim for entitlement to a TDIU, the Board acknowledges that a VA general medical examination was conducted in September 2009 to address the question of the Veteran's employability.  This examination, however, only considered the Veteran's left shoulder and cervical spine disabilities.  The Veteran is service-connected for several other disabilities and no opinion has been rendered as to the combined effects of all of the Veteran's service-connected disabilities on his employability.  In light of the foregoing, another opinion is required to address the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The RO/AMC should also make efforts to obtain the Veteran's vocational rehabilitation folder.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Central Texas Healthcare System dated between July 2008 and November 2010.

2.  Determine whether the Veteran has received any VA treatment since moving to California in November 2010.  If he has received such treatment, obtain the Veteran's complete VA treatment records from the identified facilities.  

3.  Request all medical and legal documents pertaining to the Veteran's apparent application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Obtain the Veteran's vocational rehabilitation folder and associate it with the claims folder.  

5.  Contact the Military Police at Camp Pendleton and request records pertaining to the claimed explosion of the tank retriever, such as the incident report.  If no relevant records are stored there, ask where such records might be found.

6.  If and only if the claimed stressor involving the explosion of the tank retriever at Camp Pendleton is verified, the RO/AMC should note that for the record and schedule the Veteran for a VA psychiatric examination in order to ascertain whether he has PTSD as the result of such verified stressor.  In considering whether the Veteran meets the criteria for a diagnosis of PTSD, only the verified stressor may be considered.  The claims folder must be made available to the examiner for review and that it was available should be noted in the opinion that is provided. 

The diagnosis should be in accordance with the American Psychiatric Association's: Diagnostic and Statistical Manual of Mental Disorders- IV (DSM-IV). All necessary special studies or tests, including psychological testing and evaluation, are to be accomplished. 

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to the stressor reported by the Veteran and established as having occurred during the Veteran's active service. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

7.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left shoulder tendonitis with capsulitis and osteoarthritis of the cervical spine.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should identify all residuals attributable to the Veteran's service-connected left shoulder tendonitis with capsulitis and osteoarthritis of the cervical spine.

The examiner should report the range of motion measurements for the left shoulder and cervical spine, in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left shoulder and/or cervical spine are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of left shoulder and/or cervical spine ankylosis.  The examiner is also asked to indicate whether there is any evidence of intervertebral disc syndrome involving the cervical spine and/or impairment of the left humerus, clavicle and/or scapula, and, if so, to what extent. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

8.  When the foregoing development has been completed, review and determine whether service connection for PTSD can be awarded. 

9.  After completion of the foregoing, to include a specific determination by the AMC/RO as to whether service connection for PTSD is warranted, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should be specifically informed as to whether service connection is in effect for PTSD and thus that condition would also be considered.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (left shoulder, evaluated as 30 percent disabling; cervical spine, evaluated as 20 percent disabling prior to September 2009 and as 30 percent disabling as of September 2009; tinnitus, evaluated as 10 percent disabling; left ear hearing loss, rated as noncompensable; and PTSD, if the AMC/RO has instructed the examiner that condition should be considered) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

10.  Finally, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


